DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicants’ submission of 05/06/2021 has been entered.

Status of Claims
Claims 1-5 and 7-20 are pending.
Claim 6 is cancelled. 
Claims 1-5 and 7-20 are under examination.
No amendments to the claims have been made following the notice of allowance mailed on 01/13/2020 or 03/23/2021.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/6/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Reasons for Allowance
For the purpose of clarity, Examiner would like to re-state the interpretation of the claims, as indicated in the allowance of 01/13/2020 (page 4). The preamble of claim 1 is being interpreted as: “A method to treat (i) bacterial infections of the bladder caused by E. coli, (ii) bacterial infections of the urinary tract caused by E. coli, (iii) inflammation related to bacterial infections of the bladder caused by E. coli, and/or (iv) inflammation related to bacterial infections of the urinary tract caused by E. coli in a subject”. In addition, the composition administered in Claim 1 is being interpreted as a composition comprising: (i) at least a strain of bacteria selected from the group consisting of the strain Lactobacillus plantarum LMG P-21021 (LP01) and the strain Lactobacillus plantarum LMG P-21020 (LP02); (ii) the strain Lactobacillus paracasei DSM 24243 (LPC09); (iii) a cranberry extract; and (iv) D-mannose. 
The request for continued examination was filed on 5/6//2021 for consideration of information disclosure statement. As indicated above, no claim amendments have been filed since the notice of allowance of 01/13/2020 or 03/23/2021 was mailed. The examiner’s statement of reasons for allowance is remained to be the same as that set forth in the office action of 01/13/2020 (please see pages 4 and 5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-5 and 7-20 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a 

/Qing Xu/

Patent Examiner
Art Unit 1653

 


	
/ALLISON M FOX/Primary Examiner, Art Unit 1633